Citation Nr: 1739515	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (hereinafter anxiety disorder). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. The Veteran served in the Vietnam War and was awarded the Bronze Star.
This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran initially requested a Travel Board Hearing. However, in January 2015, the Veteran provided notice that he wished to withdraw his request for a hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

A Statement of the Case (SOC), issued by the RO in August 2013, continued to deny an initial rating in excess of 30 percent for anxiety disorder.


FINDING OF FACT

The Veteran's service-connected anxiety disorder has not manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impaired speech, impaired judgment, or difficulty maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Increased Rating - Anxiety Disorder

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including anxiety disorders: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9413.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9413.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9413.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9413.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 61 to 70 indicates mild psychiatric symptoms (e.g. depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Prior to filing a claim for service connection for PTSD in August 2009, the Veteran was seeking treatment at VA for mental health. From February 2009 to March 2010, the Veteran reported symptoms including depressed mood, anger, irritability, anxiety, feelings of hopelessness, avoidance behaviors, hypervigilance, limited concentration, low energy and motivation, and difficulty sleeping. The Veteran indicated he had occasional suicidal thoughts but no plan or intent. The Veteran reported that he would often drink a six-pack of beer a day. Throughout this time, he was taking medication to control his symptoms. The Veteran also noted he had lost his job building office furniture in September 2008 because the jobs were being moved to China.  The Veteran reported having been divorced once but was now remarried. The Veteran's treating psychologist noted the Veteran was oriented to time, person, place, and situation, had good eye contact, normal memory, good judgment and insight, and normal thought processes. The Veteran was diagnosed at various times throughout his treatment with depression, adjustment disorder with mixed emotional features and dysthymia, anxiety disorder, and alcohol abuse.

The Veteran attended a VA examination in July 2010. He reported at this time that he still did not have a job, specifically noting that he lost his job due to the company closing not because of his mental disability. The Veteran, at one point, reported that he did not have any close friends, but later in the examination the Veteran reported he had a lot of friends. The Veteran described a good relationship with his wife, children, and step-children. He also reported the following symptoms: difficulty sleeping, heavy drinking, avoidance behaviors, intrusive memories, and mild hypervigilance, exaggerated startle response, mild nightmares. The Veteran noted he was still taking antidepressants, and he reports the medication and regular therapy have helped to "level [] off" his symptoms. 

The examiner noted that the Veteran presented with daily depression but also noted that the depression was mild in severity. The Veteran did not have mania, hypomania, hallucinations, panic attacks, obsessive or ritualistic behaviors, or inappropriate behavior, though he presented with an anxious mood. The examiner also noted that the Veteran maintained good hygiene; had coherent and unremarkable speech patterns and a friendly and attentive attitude; and was oriented to time, person, and place. Additionally, the examiner noted normal memory and thought processes, though it was noted that he had poor impulse control.

The examiner noted that the Veteran's claims file does not indicate the Veteran has ever been hospitalized for his mental health disabilities, and the Veteran does not contend he has ever been hospitalized. The VA examiner diagnosed the Veteran with a chronic anxiety disorder, depressive disorder, and alcohol dependence and assigned a GAF score of 70, noting the Veteran's symptoms were not severe enough to cause significant impairment in activities of daily living or occupational or social functioning. 

The Veteran was provided another VA examination in July 2011. At this examination, the Veteran continued to report difficulty sleeping, daily depression, alcohol abuse, inconsistent moods, recurrent intrusive memories and dreams, avoidance behaviors, diminished interest in activities he used to enjoy, irritability and anger, hypervigilance, and exaggerated startle response. He also indicated he was still taking an anti-depressant. The Veteran now indicates his relationship with his wife is "off and on," but he still reports that he has a good relationship with his children. The Veteran also indicated he has become more of a loner, though he still plays pool with his friends on occasion. The Veteran denies any suicidal or homicidal ideation.

The examiner noted that the Veteran had good hygiene; his speech was clear and coherent, though pressured; and he was cooperative and attentive at the examination. It was also noted by the examiner that the Veteran was oriented to time, person, and place; had fair impulse control; normal thought processes-though with some paranoid ideation; and the Veteran understood the outcomes of his behavior. No panic attacks or obsessive and ritualistic behaviors were noted. The Veteran's memory was reported as normal with the exception of some mildly impaired recent memory.

This examiner also diagnosed the Veteran with chronic anxiety and depressive disorder and alcohol dependence, assigning a GAF score of 70. The examiner opined that the Veteran's anxiety and depressive disorders did not interfere with occupational or social functioning, nor did it impair the Veteran's ability to participate in the activities of daily living. 

The Board notes that the Veteran continues to contend that the proper diagnosis for his disability is PTSD, not an anxiety or depressive disorder. However, for purposes of determining the rating, the criteria are the same regardless of whether the Veteran's diagnosis is PTSD or anxiety disorder and depressive disorder. 38 C.F.R. § 4.130.

As noted above, a 50 percent rating for a mental disorder requires occupational and social impairment with reduced reliability and productivity. VA examiners consistently noted the Veteran did not present with-and the Veteran did not report-stereotyped speech, panic attacks, difficulty understanding complex commands, impaired thinking, or difficulty establishing social or occupational relationships. The Veteran did report losing his job in 2008. However, he specifically reported that this employment was terminated because the business closed, and he did not assert that this lack of employment was related to his mental health.  The Veteran also reported spending less time with friends and a more difficult relationship with his wife at his most recent VA examination. However, he did indicate he still occasionally played pool with his friends and maintained a relationship with his children.

The Board also acknowledges that the Veteran was noted to have some impairment in recent memory. However, generally, the Veteran's memory was noted to be normal, and the Board finds that the mild impairment of recent memory noted at the July 2011examination does not rise to the level of "retention of only highly learned material, forgetting to complete tasks" noted in the rating formula for mental disorders rated at 50 percent.  

Ultimately, the Board finds the overall picture of the Veteran's disability indicates that the Veteran's disability does not rise to the level of occupational and social impairment with reduced reliability and productivity. The Veteran's impairment of memory, disturbances in motivation and mood, and poor impulse control, as well as the symptoms of hypervigilance, difficulty sleeping, exaggerated startle response, etc., that were consistently reported by the Veteran since filing his claim and noted in detail above, are noted by VA examiners in July 2010 and July 2011 to be relatively mild. Additionally, both examiners opined that the Veteran's symptoms did not impair the Veteran occupationally or socially, nor did they impact the Veteran's ability to participate in activities of daily life. 

The Board notes the Veteran was also assigned GAF scores of 70 at both VA examinations, which supports a finding that the Veteran's disability does not rise to the level of occupational and social impairment with reduced reliability and productivity as such a GAF scores indicate mild psychiatric symptoms or some difficulty in social or occupational functioning.

Finally, the Board acknowledges the Veteran's wife's statement, submitted in October 2013, noting that the Veteran has nightmares, exaggerated startle response, disturbances in mood, and avoidance behaviors. The Board finds these reported symptoms are consistent with the symptoms reported by the Veteran and noted by VA examiners at both VA examinations, and do not indicate new symptomatology that has not already been considered by the Board in determining the Veteran's social and occupational reliability or productivity.

Because the Veteran's total disability picture, after considering all relevant symptomatology, does not rise to the level of occupational and social impairment with reduced reliability and productivity, the currently-assigned 30 percent rating is proper and an initial rating in excess of 30 percent must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for anxiety disorder is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


